an action to recover damages for legal malpractice, the defendants Joel C. Bender, Law Offices of Joel C. Bender, EC., Bender & Bodnar, EC., Bender, Jenson, Silverstein & Castrataro, LLR and Bender, Jenson & Silverstein, LLR appeal from so much of an order of the Supreme Court, Westchester County (Barone, J.), entered June 3, 2003, as denied their motion for a protective order vacating the plaintiff’s notice to admit and granted that branch of the plaintiffs cross motion which was to direct them to answer the notice to admit.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in a companion appeal (see DeGregorio v Bender, 4 AD3d 385 [2004] [decided herewith]). Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.